Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, and  6-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glass et al. (US 20180151733 A1).

    PNG
    media_image1.png
    297
    403
    media_image1.png
    Greyscale

Regarding claim 1, Glass et al. discloses a fin field effect transistor (finFET) device comprising: 
a fin extending upwards from a semiconductor substrate (Glass Fig. 2A); 
a source/drain region 252/254 adjacent the fin (Glass Fig. 1I); and 
(Glass Fig. 2I & ¶47,66,85);
a gate over and along sidewalls of the fin;
a gate spacer on a sidewall of the gate; and
Glass may be silent upon a carbon-comprising film over the gate spacer and along the sidewall of the gate, the carbon-comprising film having a higher concentration of carbon than the gate spacer.  At the time of the invention it was a known option to have carbon in a gate spacer  layer over a first gate spacer layer.  For support see Kim et al.  figure 1.

    PNG
    media_image2.png
    392
    336
    media_image2.png
    Greyscale


As the spacer arrangement is a known capable option and the materials an known conventional materials for the purpose known to be capable of being arranged having the relative doping levels of carbon, it would be obvious to one or ordinary skill in the art to modify the sidewall spacers of Glass with Kim, since applying a known technique to a known device ready for improvement to yield predictable results (***) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 2, Glass et al. in view of Kim disclose a device of claim 1 further comprising: a gate over and along sidewalls of the fin; and a gate spacer on a sidewall of the gate, wherein the gate spacer comprises carbon (Glass Fig. 2I & ¶47,66,85).

Regarding claim 3, Glass et al. in view of Kim disclose a device of claim 1 further comprising: a gate 232 over and along sidewalls of the fin; a gate spacer 234 on a sidewall of the gate; and a second carbon-comprising region under the gate spacer, the second carbon-comprising region being between the first carbon-comprising region and the channel region, and the first carbon-comprising region and the second carbon- comprising region having different concentrations of carbon (Glass Fig. 3 & ¶31-32 – layers 342-346).

    PNG
    media_image3.png
    324
    496
    media_image3.png
    Greyscale


Regarding claim 4, Glass et al. in view of Kim disclose a device of claim 3, wherein the second carbon-comprising region has a lower concentration of carbon than the first carbon- comprising region (Glass Fig. 3 & ¶31-32 – layers 342-346).


Regarding claim 6, Glass et al. in view of Kim disclose a device of claim 1, further comprising a lightly-doped drain (LDD) region connected to the source/drain region, wherein the LDD region comprises carbon (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 7, Glass et al. in view of Kim disclose a device of claim 1, wherein the first carbon-comprising region lines sidewalls and a bottom surface of the source/drain region (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 8, Glass et al. in view of Kim disclose a device comprising: a semiconductor substrate; a gate stack over the semiconductor substrate, the gate stack further being and along sides of a channel region; a gate spacer along a sidewall of the gate stack, wherein the gate spacer comprises carbon; a carbon-comprising film over the gate spacer and along the sidewall of the gate stack, the carbon-comprising film having a higher concentration of carbon than the gate spacer; and a source/drain region adjacent the gate stack (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claim 1).

Regarding claim 9, Glass et al. in view of Kim disclose a device of claim 8, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 10, Glass et al. in view of Kim disclose a device of claim 8 further comprising: a first carbon-comprising region under the gate spacer; and a second carbon- comprising region disposed along sidewalls and a bottom surface of the source/drain region, wherein the first carbon- comprising region has a lower concentration of carbon than the second carbon-comprising region (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 11, Glass et al. in view of Kim disclose a device of claim 10, wherein the second carbon-comprising region extends under the gate spacer (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 12, Glass et al. in view of Kim disclose a device of claim 10, wherein the first carbon-comprising region is at least partially disposed in a lightly doped drain (LDD) region (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 13, Glass et al. in view of Kim disclose a device of claim 8 further comprising one or more additional gate spacers over the carbon-comprising film, Glass Fig. 3).

Regarding claim 14, Glass et al. in view of Kim disclose a device of claim 8, wherein the carbon-comprising film touches the gate spacer (Glass Fig. 3).

Regarding claim 15, Glass et al. in view of Kim disclose a transistor comprising: a gate stack over at a top surface of a semiconductor substrate; a first lightly doped drain (LDD) region, wherein the LDD region comprises carbon; a first epitaxial source/drain region, wherein a first carbon-comprising semiconductor liner is disposed along sidewalls and a bottom surface of the first epitaxial source/drain region, and wherein the first carbon-comprising semiconductor liner separates the first LDD region from the first epitaxial source/drain region along a line parallel to the top surface of the semiconductor substrate; and a second epitaxial source/drain region (See regarding claims 1 & 4 - Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).
Alternatively, one could form a LDD by performing a halo implant, as discosed in paragraphs 27 and 72 of Kim.  Analogous transistor structures were routinely known to have LDD regions formed for the purpose of adjusting threshold voltages of the transistors.  Kim however does not depict the LDD regions.
For a example of generic LDD regions one of ordinary skill in the art would be expected to form for the generic purpose of optimizing threshold voltages see Wang et al.  
Modifying Glass to have a LDD region to optimize threshold voltages, would be a obvious variant to one of ordinary skill in the art at the time of the invention, as LDD regions are known and used in analogous devices for commonly known and understood benefits. Providing a LDD region as conventionally disclosed in Kim and Wang, would result in a LDD regions where the S/D and liners extend below.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Glass with the LDD of Kim and/or Wang, since applying a known technique  to a known device ready for improvement  to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Regarding claim 16, Glass et al. in view of Kim in view of Wang disclose a transistor of claim 15 further comprising a channel region, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 17, Glass et al. in view of Kim in view of Wang disclose a device of claim 15, wherein the first LDD region, the first epitaxial source/drain region, and the first carbon-comprising semiconductor liner each extend under a gate spacer, the gate spacer being disposed along sidewalls of the gate stack (Glass Fig. 3).

Regarding claim 18, Glass et al. in view of Kim in view of Wang disclose a device of claim 15, wherein the carbon comprising semiconductor liner has a different concentration of carbon than the first LDD region (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 19, Glass et al. in view of Kim in view of Wang disclose a device of claim 15 further comprising a second carbon-comprising semiconductor liner disposed along sidewalls and a bottom surface of the second epitaxial source/drain region, and wherein the second carbon-comprising semiconductor liner separates a second LDD region from (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 20, Glass et al. in view of Kim in view of Wang disclose a device of claim 15, wherein a channel region of the transistor comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/25/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822